DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21are rejected under 35 U.S.C. 103 as being unpatentable over Zahuranec et al. (US 4678380, hereinafter ‘Zahuranec’) in view of Rothenberger (DE 29608602).
Regarding claims 1 and 4, Zahuranec discloses an apparatus for selectively removing material from both an inner and outer circumference of an end of a tubular workpiece. The apparatus comprises a cylindrical outer frame A defining a frame lumen with longitudinally spaced first and second rims. A blade holder 26 is substantially located radially within the frame lumen and is affixed to the outer frame. The blade holder has a conical configuration with a base located adjacent the first rim of the outer frame and an apex located adjacent the second rim of the outer frame (see Fig. 2). At least one ID blade 76 is carried by the blade holder and has an ID cutting edge oriented radially outward toward the outer frame and at least one OD blade 74 is carried by the 
Rothenberger discloses a similar device, wherein each of the first and second rims are adapted to attach to a motive cap 9 having a rim-coupling feature (i.e. the complementary shape to the first and second rims) configured for selective engagement sequentially with the first and second rims of the outer frame. The motive cap is operative to selectively provide rotational motion to the outer frame and thus indirectly to the blade holder by means of a stem 16 configured for selective engagement with a chuck of a drill, the drill being selectively operable to provide rotational motion to the motive cap, and the motive cap transmitting the rotational motion from the drill to the outer frame and thus indirectly to the blade holder (see Fig. 5) [claim 4].
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a motive cap to the apparatus of Zahuranec, as taught by Rothenberger, to enable a user to operate the apparatus with a drill or other motor, rather than by hand, significantly speeding up and making the deburring process easier.
Regarding claim 2, Zahuranec discloses the ID blade being configured for selective contact with the inner circumference of the end of the tubular workpiece 94, and rotational motion of the blade holder during such contact causes the ID blade to remove material from the inner circumference.
Regarding claim 3
Regarding claim 5, Zahuranec discloses the blade holder including a plurality of ID and OD blades (e.g. four), each of the ID blades and OD blades coextending along a conical surface of the blade holder.
Regarding claim 6, Zahuranec discloses the plurality of ID blades and the plurality of OD blades being substantially evenly radially spaced about the blade holder (see Fig. 4).
Regarding claims 7, 9 and 12, Zahuranec discloses an apparatus for deburring a tube having an inside wall 94 radially separated by a tube wall from an outside wall 92. The tube has a cut end with an inner cut rim located at an intersection of the inside wall and the cut tube end and an outer cut rim located at an intersection of the outside wall and the cut tube end, at least one of the inner and outer cut rim including a burr (Col. 1, Lines 13-15). The apparatus comprises an outer frame A having longitudinally spaced first and second frame rims, the outer frame radially enclosing a deburring volume and the outer frame defining a longitudinal axis. A blade holder 26 is affixed substantially within the deburring volume, the blade holder having a concave holder portion opening toward the first frame rim and a convex holder portion narrowing toward the second frame rim (see Fig. 2). The blade holder defines a longitudinal axis coextending with the longitudinal axis of the outer frame. At least one inner cut rim deburring blade 76 and at least one outer cut rim deburring blade 74 are maintained by the convex holder portion and concave holder portion respectively at an angle with the longitudinal axis of the blade holder. Zahuranec does not disclose the claimed motive cap and cap-coupling features.
claim 9]. The rim-coupling feature selectively engages with the cap-coupling feature of the first and/or second rims using at least one of a snap-fit and a frictional-fit connection [claim 12].
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a motive cap and cap/rim coupling features to the apparatus of Zahuranec, as taught by Rothenberger, to enable a user to operate the apparatus with a drill or other motor, rather than by hand, significantly speeding up and making the deburring process easier.
Regarding claim 8, Zahuranec discloses at least one of the outer frame, cap and blade holder being substantially circular in a radially-oriented cross-section (see Fig. 4).
Regarding claim 10
Regarding claim 11, Zahuranec discloses the plurality of deburring blades being substantially evenly radially spaced about the blade holder (see Fig. 4).
Regarding claim 13, Rothenberger discloses an alternative embodiment wherein the rim-coupling feature selectively engages with at least one of the first cap-coupling feature and the second cap-coupling feature using a bayonet-style connection (see Paragraph [0018] of the attached English translation).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus of claim 7 to use a bayonet-style connection, as taught by Rothenberger, to provide a more secure connection than a simple friction/press fit if desired.
Regarding claim 14, Zahuranec discloses the outer frame defining a longitudinally extending cylindrical wall 18, and the blade holder is maintained within the deburring volume with a radially outermost portion of the concave holder portion being located longitudinally adjacent the first frame rim and a radially innermost apex of the convex holder portion being located longitudinally adjacent the second frame rim (see Fig. 2).
Regarding claim 15, Zahuranec inherently discloses a method of selectively deburring a tube having an inside wall 94 radially separated by a tube wall from an outside wall 92. The tube has a cut end with an inner cut rim located at an intersection of the inside wall and the cut tube end and an outer cut rim located at an intersection of the outside wall and the cut tube end, at least one of the inner and outer cut rim including a burr (Col. 1, Lines 13-15). The method includes providing an apparatus comprising a cylindrical outer frame A defining a frame lumen with longitudinally spaced 
Rothenberger discloses a similar device, wherein each of the first and second rims are adapted to attach to a motive cap 9 having a rim-coupling feature (i.e. the complementary shape to the first and second rims) configured for selective engagement sequentially with the first and second rims of the outer frame. The motive cap is operative to selectively provide rotational motion to the outer frame and thus indirectly to the blade holder by means of a stem 16 configured for selective engagement with a chuck of a drill, the drill being selectively operable to provide rotational motion to the motive cap, and the motive cap transmitting the rotational motion from the drill to the outer frame and thus indirectly to the blade holder (see Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide a motive cap to the apparatus of Zahuranec, as taught by Rothenberger, to enable a user to operate the apparatus with a drill or other motor, rather than by hand, significantly speeding up and making the deburring process easier.
The method of use of the modified apparatus of Zahuranec would include selectively engaging the rim-coupling feature of the motive cap to the second rim of the 
Regarding claims 16 and 17, the method of use of the modified apparatus of claim 15 includes operatively engaging at least a portion (i.e. stem) 16 of the motive cap with a driving tool (i.e. the chuck of a drill) and actuating the driving tool to provide rotational motion to the motive cap and transmit this rotational motion through the motive cap from the driving tool to the outer frame (see Fig. 5 of Rothenberger).
Regarding claim 18, the method of use of the modified apparatus of claim 15
Regarding claim 19, Rothenberger discloses an alternative embodiment wherein the rim-coupling feature selectively engages with at least one of the first and the second rim of the outer frame using a bayonet-style connection (see Paragraph [0018] of the attached English translation).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the apparatus used in the method of claim 15 to use a bayonet-style connection, as taught by Rothenberger, to provide a more secure connection than a simple friction/press fit if desired.
Regarding claim 20, Zahuranec discloses the blades of the tool being formed separately and inserted into the blade holder (see Fig. 2) but does not explicitly disclose replacing worn blades.
However, Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time of filing to remove at least one worn blade of the ID and/or OD blades from the blade holder and replace the removed blade with a fresh respective ID and/or OD blade of the device used in the method of claim 15 when the blades have been worn from extended use in order to provide a fresh cutting blade to the workpiece to produce a clean edge.
Regarding claim 21, Zahuranec discloses the blade holder 26 as being installed in the outer frame and being directly related to the number of blades provided in the tool (Col. 3, Lines 33-47), but is silent as to how the blade holder is installed.
However, it would have been obvious to one having ordinary skill in the art at the time of filing to form the blade holder as separable to the outer frame and selectively remove the blade holder from the outer frame and subsequently install a replacement blade holder into the outer frame in order to change the number of cutting blades in the apparatus to speed up or slow down deburring of the workpiece by using more or fewer cutting edges.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722